Title: From Thomas Jefferson to Jean François Froullé, 10 October 1792
From: Jefferson, Thomas
To: Froullé, Jean François



Monsieur
Octob. 10. 1792.

Ayant presque perdu l’habitude de parler et d’ecrire en Francois, il faut que vous ayez la bonté de me permettre de vous ecrire en Anglois, et de vous la faire traduire.—I resume with pleasure my correspondence with you as a bookseller, and from time to time shall probably trouble you. You recollect that you have furnished me with the Encyclopedie Methodique to the 38th. livraison inclusive. Be pleased now to send me the 39th. and subsequent livraisons. Having lost the 15th. vol. of Buffon Histoire naturelle, and also the 15th. vol. of his Oiseaux, be so good as to send me these two volumes. The former contains the Putois, Furet, Belette, hermine, ecurueil, rat, souris &c. The latter contains the Ibis, Courlis, vanneau, pluvier &c. My Histoire naturelle is the edition in 12mo. of Buffon and Daubenton in 31. vols, and the Oiseaux is also in 12mo. I have the two first vols. in 12mo. published by M. de Cepede. If any more has been published by him in that format, send it. Add the following books.
Aeschyli tragoediae. Gr. Schütz. Halae Grebaveri. 1782. 8vo. I bought of Koenig at Strasburg the four first tragedies, which were all that were then printed. I want the remaining three to complete my set. To be stitched but not bound.

Lucian. Gr. Lat. Basileae. Sebastien Henri Petri. 4 vols. small 8vo. I want the 4th. only to complete my set: but if it cannot be had separately, send the whole.
Diodorus Siculus. ab Obsopoeo Gr. Colon. 1539. 4to. This edition or any smaller one which is compleat either in Greek alone or Gr. and Lat.
Theologie Politique de Spinoza. In Latin or French.
Histoire critique de Jesus Christ. Attribuée à Mirabeau.
Les epitres familieres de Ciceron en latin et François, par l’Abbé Prevost. 5. vols in 12mo.
Lettres de Ciceron à Atticus. Lat. et Franc. par Montgault. 6. vols. 12mo.
Lettres de Ciceron à Brutus. Lat. et Franc. par Prevost. in 12mo.
Montucla. Histoire des Mathematiques.
Connaissance des tems. 1791. 1792. &c. as far as published. Bound.
Let these books be very securely packed against wet, and send them to Mr. de la Motte of the house of Le Mesurier & la Motte at Havre, who is my correspondent, and draw on him for the amount, payable at so many days sight as will enable him to redraw on London, according to the directions I give him.
I hear with great sorrow of the difficulties your country experiences in the settlement of it’s government. I hope you have not personally incurred any misfortunes on the occasion and beg leave to assure you that I am with constant sentiments of great esteem Sir your most obedt. humble servt

Th: Jefferson

